Citation Nr: 0909271	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the RO in North Little 
Rock, Arkansas that denied service connection for Tourette's 
syndrome with social phobia.  A personal hearing was held at 
the RO before the undersigned Acting Veterans Law Judge in 
August 2008.

Additional pertinent evidence was received from the Veteran 
at the August 2008 hearing.  As the Veteran has waived 
initial RO review of this evidence, it will be considered by 
the Board.  38 C.F.R. § 20.1304 (2008).

The Board notes that in June 1968, the Veteran filed a claim 
for service connection for a psychiatric disorder, which he 
asserted began in March 1968.  In a September 1969 rating 
decision, the RO denied service connection for an unstable 
personality disorder, which was noted to be a constitutional 
or developmental abnormality.  The Veteran was notified of 
this decision in September 1969, he did not appeal, and the 
decision became final.  The Board finds that the current 
claim for service connection for Tourette's syndrome is a new 
claim, as it is a distinct condition from the previously 
diagnosed personality disorder.  See Boggs v. Peake, 520 F.3d 
1330 (2008).  Hence, the issue on appeal is as characterized 
on the first page of this decision.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record demonstrates 
Tourette's syndrome was present prior to active service.

2.  The weight of the evidence demonstrates that the 
Veteran's Tourette's syndrome increased in severity during 
active service.



CONCLUSION OF LAW

Pre-existing Tourette's syndrome was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

The Veteran claims that his Tourette's syndrome pre-existed 
military service and was permanently aggravated by such 
service.  He contends that he had mild Tourette's syndrome 
prior to service, manifested by blurting out words for no 
reason, and that during service, he began to have motor tics 
in his face and hands due to stress, and began blinking 
continuously.  The Veteran contends that he began using drugs 
in an attempt to self-medicate.  The Board observes that 
during his August 2008 hearing, the Veteran was highly 
anxious.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board will 
consider the claim for service connection on both a direct 
basis and under a theory of aggravation.

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  In a precedent opinion, 
the VA's General Counsel noted that such provisions prohibit 
service connection for congenital or developmental 
"defects" (which generally are structural or inherent 
abnormalities or conditions which are more or less static) 
but do not prohibit service connection for congenital or 
developmental "diseases."  Moreover, even though service 
connection is precluded for congenital or developmental 
defects, service connection may be granted for disability 
from disease or injury which is superimposed on the 
congenital or developmental defect during service.  
VAOPGCPREC 82-90.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

On enlistment medical examination in April 1965, the 
Veteran's neurologic and psychiatric systems were listed as 
normal, and Tourette's syndrome was not diagnosed.  Hence, 
Tourette's syndrome was not noted on entry into military 
service, and the presumption of sound condition attaches.  
However, the Board finds that clear and unmistakable evidence 
is of record demonstrating that the Veteran has had 
Tourette's syndrome since childhood, and thus the presumption 
of soundness has been rebutted as to this disorder.  See VA 
medical records dated in April 1968; Medical Board Report 
dated in May 1968; VA medical opinions by W. S. M., MD dated 
in March 2007 and August 2007; reports of VA neurological 
examinations performed in January 2006 and July 2007; and 
letters from L. Acree, LCSW, dated in July 2007 and August 
2008.  Hence, service connection would only be possible for 
pre-service Tourette's syndrome if it was aggravated by 
service.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

Service treatment records are negative for a diagnosis of 
Tourette's syndrome.

VA medical records dated in April 1968, during the Veteran's 
active duty, reflect that the Veteran was hospitalized at the 
VA Hospital in Little Rock, Arkansas, for five days in early 
April 1968, after being transferred from an Air Force base 
hospital.  He reportedly complained to the base physician of 
losing touch with reality, and gave a history of drug use in 
service.  The Veteran's parents reported that he had a long 
history of antisocial and delinquent behavior.  They reported 
that the Veteran received group therapy from a psychiatrist 
when he was seven years old.  His problems continued, and at 
age fifteen, he was sent to the Presbyterian Children's Home 
in Monticello, Arkansas.  The superintendent of that school, 
H. L. Acree, formed a meaningful relationship with the 
Veteran, and he subsequently graduated from high school.  On 
admission in April 1968, the tentative diagnosis was a 
personality character disorder.  On discharge, the diagnostic 
impression was an emotionally unstable personality.

A May 1968 Medical Board report from the Oakland Naval 
Hospital shows that the Veteran was discharged from service 
with a diagnosis of emotional unstable personality, severe, 
which was deemed not to have been incurred in the line of 
duty and to have existed prior to service.  Thus, at 
separation in June 1968, he carried a diagnosis of a 
personality disorder, which is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.

As indicated in the May 1968 Medical Board report shows that 
the Veteran reported that he was relatively well during 
service until he was stationed in Philadelphia, about three 
to four months prior to admission.  On admission, he was 
anxious, with pressured speech, and a neurological 
examination was within normal limits.  The admitting 
diagnosis was sociopathic personality.  He reported that he 
began using drugs in Philadelphia, became anxious, and 
contacted his father.  He was admitted to a VA hospital 
shortly thereafter.  It was noted that the Veteran had 
considerable difficulty during his formative years, and was 
placed in a boarding school.  During the current admission, 
he said that his main difficulty was that whenever he was 
under pressure, he tended to run from the situation.  The 
Veteran was admitted to a closed ward and given group 
therapy.  The discharge diagnosis was emotional unstable 
personality, severe.

At a VA neuropsychiatric examination in August 1968, the 
examiner indicated that there were no tremors, abnormal 
movements, or abnormal reflexes, that the Veteran was not 
anxious or depressed, and that the Veteran did not know why 
he was discharged from service as unsuitable.  His attitude 
was described as guarded.  The examiner noted that the 
Veteran's answers were vague, which he attributed to his 
attitude, rather than to memory loss.  The examination was 
performed without review of the service treatment records.  
In September 1968, after reviewing the May 1968 medical board 
report, the examiner wrote an addendum, in which he continued 
the in-service diagnosis of an emotional unstable 
personality.

VA medical records dated from 2005 to 2007 reflect treatment 
for a variety of conditions, including Tourette's syndrome, 
polysubstance abuse, tic disorder not otherwise specified 
(NOS), anxiety disorder NOS, and rule out social anxiety 
disorder.  In a February 2005 note, a VA neurologist, S. M., 
MD, noted that he saw the Veteran in December 2004, diagnosed 
Tourette's syndrome, and prescribed medication for the 
condition.  He noted that the Veteran's greatest relief 
appeared to be from learning his diagnosis.  A November 2005 
admitting assessment reflects a diagnostic impression of 
Tourette's syndrome which developed in adolescence.  The 
physician noted that the condition had not really been 
treated until one year ago.

A January 2006 letter from J.C., a VA licensed clinical 
social worker (LCSW), noted that he was the Veteran's case 
manager in a homeless veterans' program.  He noted that the 
Veteran has tic disorder NOS and Tourette's syndrome, with 
neurologically influenced behaviors including repetitive 
movements, teeth clicking, rocking, and finger snapping.  He 
indicated that the Veteran also has a severe social phobia.

A report of a January 2006 VA neurological examination 
reflects that the Veteran had motor tics, and the Veteran 
also reported vocal tics, which he could suppress during the 
daytime.  The Veteran reported that he began using heroin and 
amphetamines during military service.  He reported that this 
combination at first seemed to help his concentration and 
motor tics, but later these became worse.

In a March 2007 note, the Veteran's treating VA neurologist, 
Dr. M., stated that the Veteran had been under his care since 
December 2004, at which time he diagnosed him with Tourette's 
syndrome and began treating him for this condition.  The 
Veteran reported the onset of symptoms from this condition in 
childhood.  Dr. M. stated that the Veteran "has informed me 
that while he was in the military, his condition worsened, 
and he was treated for 'nerves.'  I believe it is possible 
that stress while in the military may have exacerbated and 
aggravated the symptoms of his Tourette's syndrome."  In an 
August 2007 addendum, Dr. M. noted that he had reviewed some 
of the Veteran's service treatment records, and a statement 
from a social worker who knew the Veteran prior to his 
military service.  He added, "It remains my opinion that 
[the Veteran] has Tourette syndrome, and that it is as likely 
as not that his behavioral problems during childhood and in 
the military were due to this."

A report of a July 2007 VA neurological examination reflects 
a diagnostic impression of a history consistent with 
Tourette's syndrome.  The examiner observed facial and vocal 
tics, and stereotypical snapping-type movement of the hands.  
The examiner noted that he had reviewed the Veteran's service 
treatment records.  He stated:

Certainly as with any movement disorder 
stress can worsen the underlying symptoms 
and this certainly was likely true of 
this gentleman at the age of 20 when he 
suddenly went AWOL from his ship.  I 
would not however expect stress to cause 
a long-term worsening of the symptoms of 
Tourette's syndrome unless he was under 
constant stress all this time.  Also he 
had taken drugs and apparently, according 
to the note that came with him, 
amphetamines were among these.  
Amphetamines can at times worsen the 
ticks of Tourette's syndrome as well.  
Tourette's syndrome in its natural course 
has a naturally occurring exacerbating 
remitting type course and there may be 
long periods of time where the symptoms 
go away completely.  However, this is a 
lifelong disorder that can fluctuate over 
time.

In a July 2007 written statement, L. Acree, a retired 
licensed clinical social worker, indicated that that he 
worked with the Veteran during the mid 1960s, while he was 
the superintendent of the Presbyterian Home that the Veteran 
attended, and again after the Veteran's discharge from 
service.  He said he had very little contact with the Veteran 
during his service until April or May 1968, when the Veteran 
called him from Philadelphia and asked him to pick him up 
from the airport.  Mr. Acree and the Veteran's father met 
him, and at that time, the Veteran was extremely distressed, 
and said he could not take the men on the ship laughing and 
making fun of him any more.  Mr. Acree stated that the 
Veteran had serious motor tics in his face and hands which he 
had never observed before.  The Veteran was flown home and 
placed in a VA Hospital, and then later flown to "Oaknoll" 
Naval Hospital in Oakland, California, where he spent 
approximately two to three months on a locked psychiatric 
unit.  Mr. Acree said he spoke with the Veteran on the 
telephone on several occasions during this period, and the 
Veteran reported that he saw a doctor once a week for group 
therapy, and the only medication he received was to help him 
sleep.  Mr. Acree stated that the Veteran returned home after 
his discharge in June 1968 with noticeable tics.

In August 2008, Mr. Acree stated that he met the Veteran in 
1964, who was extremely angry at that time because he 
suffered from coprolalia (blurting out curse words for no 
reason).  Children at the school picked on him.  At the time 
of the Veteran's arrival at the home Mr. Acree did not know 
the cause of his symptoms.  Mr. Acree stated that the Veteran 
never had motor tics during his two-year stay at the 
Presbyterian Home for Children, and that he only noticed tics 
in the Veteran when he went to pick him up in Philadelphia.

Evidence in favor of the claim includes statements by the 
Veteran in his personal hearing testimony as well as in his 
written statements, in which he reported, in essence, that he 
had mild Tourette's syndrome with vocal tics prior to 
service, but that he only began to have motor tics during 
service, and that these have continued since that time.  L. 
Acree has confirmed the Veteran's statements as to the lack 
of motor tics prior to service, and as to the presence of 
motor tics beginning in 1968, during service.  Evidence also 
in favor of the claim includes the medical opinions by the 
Veteran's treating neurologist, to the effect that stress 
during service may have aggravated his Tourette's syndrome, 
and recent treatment records showing current Tourette's 
syndrome with motor and vocal tics.

Evidence weighing against the claim includes the May 1968 
Medical Board report which indicated that a neurological 
examination was normal, although the Veteran was noted to be 
anxious, with pressured speech; a report of an August 1968 VA 
examination which found no tremors or abnormal movements; and 
a July 2007 VA neurological examination in which the examiner 
stated that he would not expect stress to cause a long-term 
worsening of the Veteran's symptoms of Tourette's syndrome 
unless he was under constant stress all this time.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
finds that the Veteran's lay observations and those of L. 
Acree, a retired social worker, are credible as to the onset 
of the Veteran's motor tics.

In this case, a review of the evidence of record shows that 
the Veteran's Tourette's syndrome increased in severity in 
service.  In addition, although the presumption of soundness 
does not apply in this case as there is clear and 
unmistakable evidence that Tourette's syndrome existed prior 
to active service, the evidence of record is in equipoise as 
to whether this disorder was permanently worsened during 
service.  See 38 U.S.C.A. § 1111.  Accordingly, the Board 
finds that the veteran's preexisting Tourette's syndrome 
increased in severity during his period of active duty and 
the presumption of aggravation attaches.  38 C.F.R. § 3.306.  
The weight of the evidence does not show that the increase in 
service was the result of the natural progress of the 
disorder.

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that Tourette's syndrome was 
aggravated during his military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for Tourette's syndrome, on the basis of 
aggravation, is granted. 


ORDER

Service connection for Tourette's syndrome is granted, on the 
basis of aggravation of a preexisting condition.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


